

Exhibit 10.9


PINNACLE FOODS INC.
2013 OMNIBUS INCENTIVE PLAN


PERFORMANCE SHARE UNIT AGREEMENT
(Form 0001)


This Performance Share Unit Agreement (the “Agreement”), effective as of the
Date of Grant (as defined below), is between Pinnacle Foods Inc., a Delaware
corporation (the “Company”), and the participant identified on the Signature
Page hereto (the “Participant”). Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan.


RECITALS:


WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and


WHEREAS, the Company’s Compensation Committee (the “Committee”) has determined
that it would be in the best interests of the Company and its stockholders to
grant the PSUs (as defined below) provided for herein to the Participant
pursuant to the Plan and the terms set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:


1.    Definitions. The following terms shall have the following meanings for
purposes of this Agreement:
(a) Date of Grant: the Date of Grant set forth on the Signature Page hereto.
(b) Employment: the term “Employment” shall mean (i) the Participant’s
employment if the Participant is an employee of the Company or any of its
Affiliates or Subsidiaries, (ii) the Participant’s services as a consultant, if
the Participant is a consultant to the Company or any of its Affiliates or
Subsidiaries and (iii) the Participant’s services as a non-employee director, if
the Participant is a non-employee member of the Board.
(c) Performance Conditions: the performance conditions set forth in Schedule I.
(d) Performance Period: the “Performance Period” set forth on the Signature Page
hereto.
(e) Performance Share Units or PSUs: the target number of performance share
units set forth on the Signature Page hereto.




--------------------------------------------------------------------------------

2


(f) Plan: the Pinnacle Foods Inc. Amended and Restated 2013 Omnibus Incentive
Plan, as amended from time to time.
(g) Restrictive Covenant Violation: the Participant’s breach of the Restrictive
Covenants set forth in Section 7 or any covenant regarding noncompetition,
nonsolicitation, noninterference, non-disparagement, confidentiality, or any
similar provision, applicable to or agreed to by the Participant.
(h) Retirement: the Participant’s termination of Employment with the Company,
other than for Cause, following the date on which (i) the Participant’s age is
55 or greater, and (ii) the number of years of the Participant’s Employment and
other business relationships with the Company and any predecessor company is 10
or greater.
(i) Share: a share of Common Stock of the Company.
(j)    Termination Date: the date upon which the Participant’s Employment with
the Company and its Affiliates and Subsidiaries is terminated.
2.    Grant of Performance Share Units. The Company hereby grants, as of the
Date of Grant, the PSUs to the Participant, each of which represents the right
to receive one Share upon vesting of such PSUs, subject to and in accordance
with the terms, conditions and restrictions set forth in the Plan and this
Agreement.

3.    Performance Share Unit Account. The Company shall cause an account (the
“Performance Share Unit Account”) to be established and maintained on the books
of the Company to record the number of PSUs credited to the Participant under
the terms of this Agreement. The Participant’s interest in the Performance Share
Unit Account shall be that of a general, unsecured creditor of the Company.
4.    Vesting; Settlement.
(a)The PSUs shall become vested in accordance with the schedule set forth in
Schedule I attached hereto. As promptly as practicable (and, in any event,
within 2.5 months) following the last day of the Performance Period, the
Committee shall determine whether the Performance Conditions have been satisfied
(the date of such determination, the “Determination Date”), and any PSUs with
respect to which the Performance Conditions have been satisfied shall become
vested effective as of the last day of the Performance Period. Following the
Determination Date, the Company shall deliver to the Participant, without
charge, one share of Common Stock for each vested PSU (as adjusted under the
Plan) in accordance with Section 11, and such vested PSU shall be cancelled upon
such delivery. Any PSU which does not become vested effective as of the last day
of the Performance Period shall be forfeited without consideration or any
further action by the Participant or the Company.
(b)    In the event of an equity restructuring, the Committee shall adjust any
Performance Condition to the extent it is affected by such restructuring in
order to preserve




--------------------------------------------------------------------------------

3


(without enlarging) the likelihood that such Performance Condition shall be
satisfied. The manner of such adjustment shall be determined by the Committee in
its sole discretion. For this purpose, “equity restructuring” shall mean an
“equity restructuring” as defined in Financial Accounting Standards Board
Accounting Standards Codification 718-10 (formerly Statement of Financial
Accounting Standards 123R).
5.    Dividend Equivalents. A Participant holding unvested PSUs shall be
entitled to be credited with a dividend equivalent payment on each PSU upon the
payment by the Company of any cash dividend on Shares equal to the amount of
such dividend per Share, which dividend equivalent payment shall be payable in
cash (or if elected by the Committee in its sole discretion, in Shares having a
Fair Market Value as of the settlement date equal to the amount of such
dividends), at the same time as the underlying PSUs are settled following the
vesting of PSUs. If any PSU is forfeited, the Participant shall have no right to
such dividend equivalent payments in respect of such PSU. For the avoidance of
doubt, no dividend equivalent payment shall accrue or be credited in respect of
a PSU which does not vest based on the achievement of the Performance Conditions
applicable to the PSU.
6.    Termination of Employment.    
Except as expressly set forth in Schedule I hereto, in the event that the
Participant’s Employment with the Company and its Subsidiaries is terminated for
any reason, any unvested PSUs shall be forfeited and all of the Participant’s
rights hereunder with respect to such unvested PSUs shall cease as of the
Termination Date (unless otherwise provided for by the Committee in accordance
with the Plan).
7.    Restrictive Covenants. To the extent that the Participant and the Company
(or an Affiliate of the Company) is a party to an employment agreement with the
Company containing noncompetition, nonsolicitation, noninterference,
non-disparagement, or confidentiality restrictions (or two or more such
restrictions), those restrictions and related enforcement provisions under such
employment agreement shall govern and the following provisions of this Section 7
shall not apply.


(a)    Competitive Activity. (i)    The Participant shall be deemed to have
engaged in “Competitive Activity” if, during the period commencing on the date
hereof and ending on the later of (x) the date that is 12 months after the date
the Participant’s Employment with the Company and its Subsidiaries is terminated
or (y) the maximum number of years of base salary the Participant is entitled to
receive as severance under any agreement with, or plan or policy of the Company
or an Affiliate (the “Restricted Period”), the Participant, whether on the
Participant’s own behalf or on behalf of or in conjunction with any other person
or entity, directly or indirectly violates any of the following prohibitions:
(A)    During the Restricted Period, the Participant will not solicit or assist
in soliciting in a Competitive Business (as defined below) the business of any
client or prospective client:




--------------------------------------------------------------------------------

4


(1)    with whom the Participant had personal contact or dealings on behalf of
the Company during the one-year period preceding the Participant’s termination
of Employment;
(2)    with whom employees directly reporting to the Participant (or the
Participant’s direct reports) have had personal contact or dealings on behalf of
the Company during the one year immediately preceding the Participant’s
termination of Employment; or
(3)    for whom the Participant had direct or indirect responsibility during the
one year immediately preceding the Participant’s termination of Employment.
(B)    During the Restricted Period, the Participant will not directly or
indirectly:
(1)    engage in any business that is engaged in, or has plans to engage in, at
any time during the Restricted Period, any activity that competes in the
business of manufacturing and marketing food products that directly compete with
the core brands of the Company as of the Termination Date (and for such purpose,
a “core brand” shall be any brand generating annual revenues in an amount equal
to at least 5% of the Company’s annual revenues, in the fiscal year preceding
the fiscal year of such Termination Date) in any geographical area that is
within 100 miles from any geographical area where the Company or its Affiliates
manufactures and markets its products or services (a “Competitive Business”);
(2)    enter the employ of, or render any services to, any Person (or any
division or controlled or controlling affiliate of any Person) who or which
engages in a Competitive Business;
(3)    acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or
(4)    interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its Affiliates and customers, clients, suppliers, partners,
members or investors of the Company or its Affiliates.
(C)    Notwithstanding anything to the contrary in this Agreement, the
Participant may, directly or indirectly own, solely as an investment, securities
of any Person engaged in a Competitive Business which are publicly traded on a
national or regional stock exchange or on the over-the-counter market if the
Participant (i) is not a controlling person of, or a member of a group which
controls, such person and (ii)




--------------------------------------------------------------------------------

5


does not, directly or indirectly, own 5% or more of any class of securities of
such Person.
(D)    During the Restricted Period, the Participant will not, whether on the
Participant’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:
(1)    solicit or encourage any employee of the Company or its Affiliates to
leave the employment of the Company or its Affiliates; or
(2)    hire any such employee who was employed by the Company or its Affiliates
as of the date of the Participant’s termination of Employment with the Company
or who left the employment of the Company or its Affiliates coincident with, or
within 120 days (one year in the case of any such employee who reported directly
to the Participant immediately preceding the Participant’s termination of
Employment (or the Participant’s direct reports)) prior to or after, the
termination of the Participant’s Employment with the Company.
(3)    During the Restricted Period, the Participant will not, directly or
indirectly, solicit or encourage to cease to work with the Company or its
Affiliates any consultant then under contract with the Company or its
Affiliates, is such action would result in the Company being disadvantaged. Any
solicitation or hiring, that the Participant is not personally involved in, of
an employee or former employee of the Company through general advertising shall
not, of itself, be a breach of this Section 7(a)(i)(D)
(ii)    It is expressly understood and agreed that although the Participant and
the Company consider the restrictions contained in this Section 7 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against the Participant, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein
(iii)    The period of time during which the provisions of this Section 7 shall
be in effect shall be extended by the length of time during which the
Participant is in breach of the terms hereof as determined by any court of
competent jurisdiction on the Company’s application for injunctive relief.
(b)    Confidentiality.(i)    The Participant will not at any time (whether
during or after the Participant’s Employment with the Company) (x) retain or use
for the benefit, purposes or account of the Participant or any other person; or
(y) disclose, divulge,




--------------------------------------------------------------------------------

6


reveal, communicate, share, transfer or provide access to any person outside the
Company (other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information –including
without limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals –
concerning the past, current or future business, activities and operations of
the Company, its Subsidiaries or Affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board or the Chief Executive Officer of the Company.
(ii)    “Confidential Information” shall not include any information that is (i)
generally known to the industry or the public other than as a result of the
Participant’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (ii) made legitimately available to the
Participant (A) by a third party without breach of any confidentiality
obligation, or (B) prior to the Participant’s Employment as a result of the
Participant’s prior experience related to the business of manufacturing and
marketing food products; or (iii) required by law to be disclosed (including via
subpoena); provided that the Participant shall give prompt written notice to the
Company of such requirement of law, disclose no more information than is so
required, and cooperate, at the Company’s cost, with any attempts by the Company
to obtain a protective order or similar treatment.
(iii)    Except as required by law, the Participant will not disclose to anyone,
other than the Participant’s immediate family and legal or financial advisors,
the existence or contents of this Agreement (unless this Agreement shall be
publicly available as a result of a regulatory filing made by the Company or its
Affiliates) or otherwise is disclosed by the Company to any unaffiliated party
that is not under a restriction of confidentiality at least as restrictive as
this restriction upon the Participant; provided, that the Participant may
disclose to any prospective future employer any of the termination notice
provisions under any agreement between the Participant and the Company (or an
Affiliate of the Company) and the provisions of this Section 7(b) provided they
agree to maintain the confidentiality of such terms.
(iv)    Upon termination of the Participant’s Employment with the Company for
any reason, the Participant shall (x) cease and not thereafter commence use of
any Confidential Information or intellectual property (including without
limitation, any patent, invention, copyright, trade secret, trademark, trade
name, logo, domain name or other source indicator) owned or used by the Company,
its Subsidiaries or Affiliates; (y) immediately destroy, delete, or return to
the Company, at the Company’s option, all originals and copies in any form or
medium (including memoranda, books, papers, plans, computer files, letters and
other data) in the Participant’s possession or control (including




--------------------------------------------------------------------------------

7


any of the foregoing stored or located in the Participant’s office, home, laptop
or other computer, whether or not Company property) that contain Confidential
Information or otherwise relate to the business of the Company, its Affiliates
and Subsidiaries, except that the Participant may retain only those portions of
any personal notes, notebooks and diaries that do not contain any Confidential
Information and his or her rolodex (or other physical or electronic address
book); and (z) fully cooperate with the Company regarding the delivery or
destruction of any other Confidential Information not within the Participant’s
possession or control of which the Participant is or becomes aware.
(c)    Repayment of Proceeds. If the Participant engages in Competitive Activity
or breaches the confidentiality provisions of Section 7, or if the Company
discovers after a termination of employment that grounds for Cause existed at
the time thereof, then the Participant shall be required (in addition to any
other remedy available (on a non-exclusive basis)) to pay to the Company, within
ten business days following the first date on which the Participant engages in
such Competitive Activity or first breaches such provisions (or in the case of a
discovery of grounds for Cause, upon the Company’s request therefor), an amount
equal to the aggregate after-tax proceeds (taking into account all amounts of
tax that would be recoverable upon a claim of loss for payment of such proceeds
in the year of repayment) the Participant received upon the sale or other
disposition of, or distributions or dividends in respect of, the PSUs or any
Shares received in settlement of the PSUs.
8.    No Right to Continued Employment. Neither the Plan nor this Agreement nor
the granting of the PSUs evidenced hereby shall be construed as giving the
Participant the right to be retained in the employ of, or in any consulting
relationship to, the Company or any Affiliate. Further, the Company or any
Affiliate may at any time dismiss the Participant or discontinue any consulting
relationship, free from any liability or any claim under the Plan or this
Agreement, except as otherwise expressly provided herein.
9.    Transferability. The Participant may not assign, alienate, pledge, attach,
sell or otherwise transfer or encumber the PSUs or the Participant’s right under
the PSUs to receive Shares, except other than by will or by the laws of descent
and distribution and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or an Affiliate; provided that the designation of a
beneficiary (if permitted by the Committee) shall not constitute an assignment,
alienation, pledge, attachment, sale, transfer or encumbrance.
10.    No Rights as a Stockholder. The Participant’s interest in the PSUs shall
not entitle the Participant to any rights as a stockholder of the Company. The
Participant shall not be deemed to be the holder of, or have any of the rights
and privileges of a stockholder of the Company in respect of, the Shares unless
and until such Shares have been issued to the Participant in accordance with
Section 11.
11.    Issuance of Shares; Tax Withholding. Upon the vesting of a PSU, the
Company shall, as soon as reasonably practicable (and, in any event, within 2.5
months) following the applicable vesting date, issue the Share underlying such
vested PSU to the Participant, free and clear of all restrictions, less a number
of Shares equal in value (using the




--------------------------------------------------------------------------------

8


closing price per Share on the New York Stock Exchange (or other principal
exchange on which the Shares then trade) on the trading day immediately prior to
the date of delivery of the Shares) to the minimum amount necessary to satisfy
Federal, state, local or foreign withholding tax requirements, if any
(“Withholding Taxes”) in accordance with Section 14(d) of the Plan (unless the
Participant shall have made other arrangements acceptable to the Company to pay
such Withholding Taxes, in which case the full number of Shares shall be
issued). Any fractional Share which would otherwise be delivered shall be
cancelled and only a whole number of Shares shall be delivered. The Company
shall pay any costs incurred in connection with issuing the Shares. Upon the
issuance of the Shares to the Participant, the Participant’s Performance Unit
Account shall be eliminated. Notwithstanding anything in this Agreement to the
contrary, the Company shall have no obligation to issue or transfer the Shares
as contemplated by this Agreement unless and until such issuance or transfer
shall comply with all relevant provisions of law and the requirements of any
stock exchange on which the Company’s shares are listed for trading.
12.    Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.
13.    Successors in Interest. Any successor to the Company shall have the
benefits of the Company under, and be entitled to enforce, this Agreement.
Likewise, the Participant’s legal representative shall have the benefits of
Participant under, and be entitled to enforce, this Agreement. All obligations
imposed upon the Participant and all rights granted to the Company under this
Agreement shall be final, binding and conclusive upon the Participant’s heirs,
executors, administrators and successors.
14.    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By accepting this Agreement and the grant of the PSUs contemplated
hereunder, the Participant expressly acknowledges that (a) the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) the grant of PSUs is a one-time benefit that does not create any
contractual or other right to receive future grants of PSUs, or benefits in lieu
of PSUs; (c) all determinations with respect to future grants of PSUs, if any,
including the grant date, the number of Shares granted and the applicable
vesting terms, will be at the sole discretion of the Company; (d) the
Participant’s participation in the Plan is voluntary; (e) the value of the PSUs
is an extraordinary item of compensation that is outside the scope of the
Participant’s employment contract, if any, and nothing can or must automatically
be inferred from such employment contract or its consequences; (f) grants of
PSUs are not part of normal or expected compensation for any purpose and are not
to be used for calculating any severance, resignation, bonuses, pension or
retirement benefits or similar payments, the Participant waives any claim on
such basis, and, for the avoidance of doubt, the PSUs shall not constitute an
“acquired right” under the applicable law of any jurisdiction; and (g) the
future value of the underlying Shares is unknown and cannot be predicted with
certainty. In addition, the Participant understands, acknowledges and agrees
that the Participant will have no rights to compensation or




--------------------------------------------------------------------------------

9


damages related to PSU proceeds in consequence of the termination of the
Participant’s Employment for any reason whatsoever and whether or not in breach
of contract.
15.    Section 409A. This Agreement is intended to comply with the provisions of
Section 409A of the Code and the regulations promulgated thereunder. Without
limiting the foregoing, the Committee shall have the right to amend the terms
and conditions of this Agreement in any respect as may be necessary or
appropriate to comply with Section 409A of the Code or any regulations
promulgated thereunder, including without limitation by delaying the issuance of
the Shares contemplated hereunder.
16.    Book Entry Delivery of Shares. Whenever reference in this Agreement is
made to the issuance or delivery of certificates representing one or more
Shares, the Company may elect to issue or deliver such Shares in book entry form
in lieu of certificates.
17.    Electronic Acceptance; Agreement by the Participant; Forfeiture upon
Failure to Accept. The Company may, in its sole discretion, decide to deliver
any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company. By accepting the PSUs (including through electronic
means), the Participant agrees to be bound by the terms, conditions, and
restrictions set forth in the Plan, this Agreement, and the Company’s policies,
as in effect from time to time, relating to the Plan. The Participant's rights
under the PSUs will lapse ninety (90) days from the Date of Grant, and the PSUs
will be forfeited on such date if the Participant shall not have accepted this
Agreement by such date. For the avoidance of doubt, the Participant's failure to
accept this Agreement shall not affect the Participant’s continuing obligations
under any other agreement between the Company and the Participant.
18.    Prior Agreements; Full Satisfaction.
(a)    This Agreement and the documents referred to herein or delivered pursuant
hereto which form a part hereof, including the Restrictive Covenants, contain
the entire understanding of the parties with respect to the subject matter
hereof and thereof, provided that if the Company or its Affiliates is a party to
one or more agreements with the Participant related to the matters subject to
Section 7 other than an agreement which is an “employment agreement” for the
purposes of Section 7 hereof, such other agreements shall remain in full force
and effect and continue in addition to this Agreement and nothing in this
Agreement or incorporated by reference shall supersede or replace any other
confidentiality, non-competition, non-solicitation, non-disparagement or similar
agreement entered into between the Participant and the Company (or any
subsidiary or Affiliate) to the extent that such agreement is more protective of
the business of the Company or any subsidiary or Affiliate), and provided,
further, that to the extent a Participant is party to any agreement that would,
by its terms, vary the terms of this Agreement (other than with respect to the
matters subject to Section 7 hereof) or provide more favorable rights and
remedies to the Participant, such terms will be deemed amended and shall not
apply to the PSUs granted herein. There are no restrictions, agreements,
promises, representations,




--------------------------------------------------------------------------------

10


warranties, covenants or undertakings with respect to the subject matter hereof
other than those expressly set forth herein and therein.
(b)    This Agreement supersedes all prior agreements and understandings between
the parties with respect to such subject matter, subject to the provisos in the
first sentence of Section 19(a). The PSUs granted herein are in full
satisfaction of any equity grants or long-term stock-based incentive awards set
forth in any offer letter or description of the Participant’s terms of
employment entered into by and between the Participant and the Company or
provided to the Participant by the Company.
19.    Securities Laws. The Company reserves the right to impose other
requirements on the Participant's participation in the Plan, on the PSUs and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing. Upon the acquisition of any Shares
pursuant to the settlement of an PSU, the Participant will make or enter into
such written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Agreement.
20.    Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of its Treasurer and a copy to the General Counsel, each
copy addressed to the principal Participant office of the Company and to the
Participant at the address appearing in the personnel records of the Company for
the Participant or to either party at such other address as either party hereto
may hereafter designate in writing to the other. Any such notice shall be deemed
effective upon receipt thereof by the addressee.
21.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to conflicts of
laws.
22.    Award Subject to Plan. The Participant acknowledges that the Participant
has received and read a copy of the Plan. The PSUs granted hereunder and the
Shares received upon settlement of the PSUs are subject to the Plan. The terms
and provisions of the Plan, as it may be amended from time to time, are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.
23.    Amendment. The Committee may waive any conditions or rights under, amend
any terms of, or alter, suspend, discontinue, cancel or terminate this
Agreement, but no such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination shall materially adversely affect
the rights of the Participant hereunder without the consent of the Participant.
The Participant acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the
Participant or any other participant in the Plan.
[Signatures follow]




--------------------------------------------------------------------------------

11


IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the Date of Grant.




Participant: Mark Schiller


Date of Grant: June 15, 2016


Target Number of Performance Share Units Granted: 11,439


Maximum Number of Performance Share Units Granted: 22,878


Performance Period: April 1, 2016 to March 31, 2019










 
 
 
 
 
 
 
/s/ Mark Schiller
 
 
Participant
 









--------------------------------------------------------------------------------

12


Agreed and accepted:




 
PINNACLE FOODS INC.
 
 
 
 
 
 
 
 
/s/ Kelley Maggs
 
 
By: Kelley Maggs
 
 
Its: EVP – General Counsel
 







--------------------------------------------------------------------------------

13


Schedule I
Vesting


1.
Performance Conditions.

(a)    Generally. The extent to which the Performance Conditions are satisfied
and the number of PSUs which become vested shall be calculated with respect to
the performance criteria set forth below. All determinations with respect to the
performance criteria shall be made by the Committee in its sole discretion and
the applicable performance targets shall not be achieved and the PSUs shall not
vest until the Committee certifies that such performance targets have been met.
(b)    Total Shareholder Return Position. The total number of PSUs which become
vested based on the Total Shareholder Return of the Company shall be equal to
(x) the target number of PSUs multiplied by (y) the Achievement Percentage
determined based on the applicable Total Shareholder Return Position for the
Performance Period as follows:
Percentile Performance
Performance Characterization
Percentage of Award Vested
91st -100th  Percentile
Top 10%
200%
76th - 90th  Percentile
Upper Quartile
150%
61st -75th Percentile
Above Median
125%
41st -60th Percentile
Median
100%
26th -40th Percentile
Below Median
75%
11th -25th Percentile
Lower Quartile
50%
1st-10th Percentile
Bottom 10%
0%





--------------------------------------------------------------------------------

14


(c)    The Committee shall determine (i) the Total Shareholder Return for the
Company for the Performance Period and (ii) the Total Shareholder Return for
each Peer Group Member for the Performance Period. The “Total Shareholder Return
Position” for the Company for the Performance Period will then be determined by
ranking each of the Company and each Peer Group Member from highest to lowest
according to its Total Shareholder Return and then calculating the position (as
a percentile) of the Company relative to Peer Group Members and the Company
collectively.
2.
Termination of Employment.

(a)    If the Participant’s Employment with the Company and its Subsidiaries
shall be terminated during the Performance Period (i) by the Company or any
Subsidiary due to or during Participant’s Disability or due to Participant’s
death, or (ii) by either party when the Participant is eligible for Retirement
(unless the termination is by the Company with Cause, or by the Participant when
grounds existed for Cause at the time thereof), the target number of PSUs
granted hereunder shall be prorated and then remain eligible to vest based on
the Performance Conditions as of the last date of the Performance Period, with
such pro ration based on the number of days in the Performance Period prior to
the Termination Date relative to the number of the days in the full Performance
Period.
(b)    In the event of involuntary termination during the Performance Period by
the Company or any Subsidiary for any reason other than for Cause,
notwithstanding any other provision of this Agreement to the contrary, the PSUs
shall, to the extent not then vested or previously forfeited or cancelled,
become fully vested.
(c)    If the Participant’s Employment with the Company and its Subsidiaries
shall be terminated for any reason after the Performance Period and before the
Determination Date (other than a termination by the Company for Cause or by the
Participant while grounds for Cause exist), then all PSUs shall remain
outstanding and eligible to vest based on (and to the extent) the Committee’s
determines that the Performance Conditions have been satisfied on the
Determination Date.
3.
Effect of a Change in Control.

In each case within twelve (12) months following a Change in Control, in the
event of (i) a Participant’s termination other than for Cause or (ii) a
Participant’s termination due to death or Disability, and prior to the
completion of the Performance Period, the number of PSUs to vest will be
calculated based on actual performance through the date of termination as
determined by the Committee. To the extent the Committee determines that
measurement of actual performance cannot be reasonably assessed, the Committee
will use assumed achievement of target performance, prorated based on the time
elapsed from the date of grant to the date of termination.






--------------------------------------------------------------------------------

15


4.
Definitions.

For the purposes of this Schedule I:
(a)    “Achievement Percentage” means the “Percentage of Award Vested” specified
with respect to the Percentile Performance for the performance criteria.
(b)    “Peer Group Members” means the companies identified by the Committee at
the time this Agreement was approved (provided however, that in the event one
Peer Group Member merges with or is acquired by another Peer Group Member only
the surviving company will be considered a Peer Group Member, or if one Peer
Group Member is acquired by a company who is not a Peer Group Member then such
acquired company will cease to be a Peer Group Member for all purposes
hereunder).
(c)    “Total Shareholder Return” of either the Company or a Peer Group Member
means: (i) the 20 trading day average in March 2019 minus the 20 trading day
average prior to the start of the Performance Period (the “Base Price”), divided
by (ii) the Base Price. Total Shareholder Return shall be adjusted for stock
splits, reverse stock splits, stock dividends, and other extraordinary
transactions or other changes in the capital structure of the Company or the
Peer Group Member, as applicable.


